DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 12-14, filed 03/08/2022, with respect to the rejection(s) of claim(s) 1, 2, 4-9, 12, 14-23 and 25-42 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vaughn and Escorcia.

Although new art is presented, examiner would like to respond to arguments regarding to art that are being kept in the rejection.
	Applicant argues:
	“Peleg appears to disclose replacing pixels of a removed object with patches of adjacent background image content. As described by the cited portions of Peleg, an object may be removed by a synthetically generated appearance of an occluded object. A generative neural network described by claim 6 performs inpainting of an image, and does not reproduce an occluded image with patches as described by Peleg”, Remarks, page 15. To this matter, the examiner respectfully disagrees.

	Claim 6 language calls for “predicting replacement data at points…provide features that enable an observer to discern the undesirable content, and wherein the filter segments at least one region containing the undesirable content…”. As argued by applicant, Peleg teaches determining (predicting) undesirable areas on the content and removing the content at those data points (pixels) with patches to convert the undesired content unable to discern the undesirable content to an observer. The claim language does not include ‘inpainting of an image’. The examiner, respectfully believes, that occluding the undesired content covers claim 6 language as claimed. Therefore, the examiner respectfully believes that the art of record covers this argument limitation and maintains the art of record.
 	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 8, 10-12, 14, 17, 18, 20, 21-23, 25, 28, 29, 31-33 and 35-42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (hereinafter ‘Vaughn’, Pub. No. 2020/0145723) in view of Escorcia et al. (hereinafter ‘Escorcia’, Pub. No. 2019/0108399).

Regarding claims 1, 12 and 23, Vaughn teaches a computing system (with corresponding media playing and non-transitory computer readable storage medium) (Figs. 1-3), comprising: 
an input buffer; an output buffer ([0027]; [0036]); 
a computing device processor (16, Fig. 1; [0024]); and 
a memory device including instructions that, when executed by the computing device processor ([0027]), enables the computing system to: 
obtain media data from the input buffer ([0036]; [0042]), 
determine a classification of content represented in the media data ([0036], 
identify undesirable content based on the classification of the content ([0044]), 
process the media data using a filter to generate filtered media, the undesirable content represented in the filtered media being indiscernible to an observer ([0044]; [0045]), and 
store the filtered media to the output buffer ([0031], where the modified content is sent to a display/set top box which includes memory for processing and display).
On the other hand, Vaugh does not explicitly teach wherein the filter includes a neural network having at least one convolutional layer and at least one temporally recurrent layer.  
However, in an analogous art, Escorcia teaches a system that uses neural networks to classify videos. The system uses convolutional layers are used to filter the content and generate a feature map and classification of an action in a video ([0050]; [0054]). The system also uses recurrent temporal neural network to fine-tune/determine the concatenation of the frames for a given label ([0059]; [0062]; [0063]; [0069]; [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vaughn’s invention with Escorcia’s feature of using convolutional and temporal recurrent neural networks for the benefit of detecting an action and fine-tuning the actions on the frames that are closer to the classification label for the benefit of more accurately classifying the content segments and the length of each segments.

Regarding claims 2, 22 and 31, Vaughn and Escorcia teach wherein the media data includes video data, and wherein the instructions, when executed by the computing device processor to determine the classification of the content represented in the media data, further enables the computing system to: 
determine a keyframe from the video data using at least one video frame selection algorithm; analyze the keyframe to identify features representative of the content represented in the keyframe; determine predetermined features that match the features representative of the content; and determine the classification of the content based on the predetermined features ([0042]).  

	Regarding claims 4, 14 and 25, Vaughn and Escorcia teach wherein the filter segments at least one region containing the undesirable content and performs degradation within the at least one region ([0044]; [0045]).  

Regarding claims 7, 17 and 28, Vaughn and Escorcia teach wherein the undesirable content is made indiscernible using a media degradation technique (video blurring, [0044]; [0045]).

Regarding claims 8, 18 and 29, Vaughn and Escorcia teach wherein the instructions, when executed by the computing device processor, further enables the computing system to: 
obtain restriction preferences associated with a user account ([0037]; [0038]); and classify the content as undesirable based on the restriction preferences ([0036]; [0037]; [0043]-[0045]).  

Regarding claims 10, 20, 32 and 35, Vaughn and Escorcia teach wherein parameters for the filter are stored within the memory device, and wherein the instructions, when executed by the computing device processor, further enables the computing system to: 
obtain updated filter parameters; and update the filter based on updated filter parameters ([0036]; [0045]; [0046]).  

Regarding claims 11, 21, 33 and 39, Vaughn and Escorcia teach wherein the instructions, when executed by the computing device processor, further enables the computing system to: 
identify a set of filter parameters embedded with the media data, wherein the media data is filtered based on the set of filter parameters ([0043]-[0045]).  

Regarding claims 36 and 40, Vaughn and Escorcia teach wherein parameters for the filter
are stored within the memory device, and wherein the instructions, when executed by the computing device processor, further enables the computing system to:
obtain updated containerized executable software; and update the filter based on the updated containerized executable (Escorcia: the filters are software, [0050], [0051]; and are updated, [0052]; [0054], [0055]; [0066]; [0075]).

	Regarding claims 37, 38, 41 and 42, Vaughn and Escorcia teach, wherein parameters for the filter are stored within the memory device, and wherein the instructions, when executed by the computing device processor, further enables the computing system to:
	obtain an updated definition of digital signal processing functions; and update the filter based on the updated definition of digital signal processing functions (Escorcia: the filters are software, [0050], [0051] and may be run by a DSP, [0028]; [0083]; and are updated, [0052]; [0054], [0055]; [0066]; [0075]).

Claims 6, 9, 16 , 19, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (hereinafter ‘Vaughn’, Pub. No. 2020/0145723) in view of Escorcia et al. (hereinafter ‘Escorcia’, Pub. No. 2019/0108399) in further view of Peleg et al. (hereinafter ‘Peleg’, Pub. No. 2020/0143838).

Regarding claims 6, 16, 27 and 30, Vaughn and Escorcia teach all the limitations of the claims they depend on. On the other hand, Vaughn does not explicitly teach 
wherein the filter includes a generative neural network, and wherein the generative neural network predicts replacement data at points that, in the media data, provide features that enable an observer to discern the undesirable content, and wherein the filter segments at least one region containing the undesirable content and predicts the replacement data within the at least one region.

	However, in an analogous art, Peleg teaches a system that allows automatic object detection in videos and identification of undesired objects using neural networks. The system detects at each frame pixel points delineating the tracked object or bounding a box of the object or forming a mask having the shape of the object in the frame ([0035]). The system allows removal, replacement or degrading of the object ([0044]-[0050]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vaughn and Escorcia’s invention with Peleg’s feature of detecting objects using neural networks by finding points, areas on the different frames for further removal, replacement or degrading of the undesirable object for the benefit of accurately replacing the object.

Claim(s) 34 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. (hereinafter ‘Vaughn’, Pub. No. 2020/0145723) in view of Peleg et al. (hereinafter ‘Peleg’, Pub. No. 2020/0143838).

Regarding claim 34, Vaughn teaches a computing system (Figs. 1-3), comprising:
an input buffer; an output buffer ([0027]; [0036]); 
a computing device processor (16, Fig. 1; [0024]); and 
a memory device including instructions that, when executed by the computing device processor ([0027]), enables the computing system to: 
obtain media data from the input buffer ([0036]; [0042]), 
determine a classification of content represented in the media data ([0036], 
identify undesirable content based on the classification of the content ([0044]), 
process the media data using a generative neural network to generate filtered
media, the undesirable content represented in the filtered media being indiscernible to an observer ([0044]; [0045]), and
store the filtered media to the output buffer ([0031], where the modified content is sent to a display/set top box which includes memory for processing and display).
	On the other hand, Vaughn does not explicitly teach wherein the generative neural network predicts replacement data at points that, in the media data, provide features that enable an observer to discern the undesirable content, and wherein the filter segments at least one region containing the undesirable content and predicts the replacement data within the at least one region.
	However, in an analogous art, Peleg teaches a system that allows automatic object detection in videos and identification of undesired objects using neural networks. The system detects at each frame pixel points delineating the tracked object or bounding a box of the object or forming a mask having the shape of the object in the frame ([0035]). The system allows removal, replacement or degrading of the object ([0044]-[0050]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vaughn’s invention with Peleg’s feature of detecting objects using neural networks by finding points, areas on the different frames for further removal, replacement or degrading of the undesirable object for the benefit of accurately replacing the object.

	Regarding claim 35, Vaughn and Peleg teach wherein parameters for the filter
are stored within the memory device, and wherein the instructions, when executed by the computing device processor, further enables the computing system to:
obtain updated neural network parameters; and update the filter based on the updated neural network parameters (Vaughn: [0036]; [0045]; [0046]).


Allowable Subject Matter
Claims 5, 15 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421